Citation Nr: 1425363	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  14-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, classified as thoracolumbar degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from August 1956 to August 1958.  

In February 2008, the Board denied the Veteran's claim for service connection for a low back disorder.  In August 2010, the Veteran requested that the claim be reopened, but in a February 2011 rating decision, the previous denial was confirmed and continued, and in a January 2014 statement of the case (SOC), the claim was denied once more.  The Veteran perfected the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they include VA treatment records dated in October 2010 and October 2013 which are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

In the decision below, the Board is reopening the claim for service connection for a low back disorder, classified as thoracolumbar DDD, on the premise that new and material evidence has been submitted.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service connection for a low back disorder in February 2008 essentially because a low back disorder (thoracolumbar DDD and arthritis) was first documented many years after the Veteran's discharge from service and was not shown to be otherwise of service origin.  That decision is final.  

2.  There is additional evidence not previously considered that relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's February 2008 denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  

2.  As additional evidence received since the Board's February 2008 denial is new and material, the criteria for reopening the claim for service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

With respect to the request to reopen, as the Board is granting this claim, all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Petition to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131)West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).  

Historically, the Veteran's claim for service connection for a low back disorder was initially denied in a March 2003 RO decision.  After appealing the decision, the Veteran was denied service connection in a February 2008 Board decision.  

The pertinent evidence considered by the Board in February 2008 consists of the Veteran's morning reports and military orders; his contentions; VA records for outpatient treatment from 2000 to 2003, and a VA examination report from June 2007.  Based on this evidence, the Board denied the claim, finding that no link between the Veteran's low back disorder and service was shown.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  Therefore, the Board's February 2008 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  Id.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran requested that VA reopen the previously denied claim for service connection in August 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) (2013) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's February 2008 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Pertinent evidence added to the claims file since the February 2008 Board decision includes references by the Veteran and his representative as to submission of a doctor's statement in support of the Veteran's claim.  It is noted, however, that no such letter is of record in the claims file.  (See, e.g., the January 2014 statement of the case (SOC)).  In an April 2014 brief, the Veteran's representative argues that there is nothing in the record to suggest that the AOJ has specifically asked the Veteran to resubmit the document favorable to his claim.  

Considering the above-described evidence in light of evidence already of record, the Board finds that the evidence provides a basis for reopening the claim for service connection for a low back disorder.  At the time of the February 2008 Board decision, there was no evidence which sufficiently related any current low back disorder to service.  Rather, a VA medical examiner in 2007 noted that although the Veteran's service treatment records (STRs) were unavailable, his low back pain was first documented many years after leaving service, and there was no significant documentation linking the back disorder to service.  

The additionally received evidence (allegedly) includes the report of a private doctor's opinion supportive of the Veteran's claim as reflected above.  Although this report is not currently in the claim file, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 513.  

The Board finds that the above-described doctor's statement evidence is "new" in that it was not before agency decision makers at the time of the February 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, if it is resubmitted, it reflects an opinion not previously of record which at least suggests that the Veteran's low back disorder is of service origin.  Hence, this evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder and, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disorder are met.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


ORDER

As new and material evidence to reopen the claim for service connection for a low back disorder has been received, the petition to reopen is granted, subject to the further development of this claim on remand.  


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

As noted above, the Veteran and his representative have claimed that a doctor's statement in support of the Veteran's claim for service connection for a low back disorder has been submitted, but it is not currently of record.  The representative also pointed out that the VA examiner who conducted the most recent exam in 2010 did not have the claims file for review.  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 & Supp. 2013); but see 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

Also as to VA records, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the RO must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to a request for records from Federal facilities.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal  The RO/AMC's adjudication of the claim should include consideration of all evidence added to the claims file since the last adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  This includes a doctor's statement that allegedly is in support of the Veteran's claim which the Veteran alleges was submitted into the record but is not currently included.  

All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.

2.  After all records and/or responses received are associated with the claims file, the RO should schedule the Veteran for an appropriate VA examination to address the etiology of his thoracolumbar DDD.  The entire claims file, to include relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to the Veteran's currently diagnosed low back disorder, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability had its onset during service or is otherwise medically-related to service.  If arthritis of the low back is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such disorder was present to a compensable degree within one year of service discharge.

In providing the requested opinions, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions.  The examiner should also consider and discuss the Veteran's assertions as to continuity of symptoms during and since service.  The examiner should also discuss any statements of record which might be submitted to the record which are favorable to the Veteran's claim.  

If the examiner finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.  

All examination findings, along with complete rationale for the conclusions reached, should be provided.  

3.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a low back disorder.  

NOTE: If the Veteran fails, without good cause, to report to the VA examination, apply the provisions of 38 C.F.R. § 3.655(b) (2013), as appropriate.  

Otherwise, adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response to the SSOC before the claim is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


